DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-13 in the reply filed on February 16, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 21, 2021.
Status of Clams
Claims 1-15 are pending. Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 1-13 are under examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of a certified copy of foreign application EP17162540.3 filed March 23, 2017 required by 37 CFR 1.55.
Information Disclosure Statement
An Information Disclosure Statement was not filed.


Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See page 20, line 28; page 21, lines 1 and 19; page 23, line 9; and page 27, line 20 in the specification filed September 19, 2019.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
Regarding claim 1, it is suggested to insert the word “to” between the word “equal” and the number “3” in the phrases “with the proviso that m is not equal 3”. Appropriate correction is required.
Regarding claim 9, it is suggested to insert the conjunction “or”, “and” or “and/or” between the phrases “protein or peptide which induces an immune response against allergens” and “protein or peptide which induces an immune response for the treatment of a human disease”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claimed invention is directed to a genus of self-assembling protein nanoparticles (SAPN) that consists of a multitude of a genus of building blocks of formula (Ia) or (Ib). The specification reduces to practice three species within the claimed genus, HC_AD1g, F3-HAPR-HIVlong and 4TVP-1ENV. See the specification, e.g., page 5, lines 22-27; page 6, lines 15-20 and page 8, line 25- page 9, line 6.The similarities between the three reduced to practice species is the SHB is a part of the gp41 protein of HIV1 and the loop forming portions are derived from the trimeric surface exposed regions of proteins. The origin of the trimer surface exposed regions differ between the reduced to practiced species; HC_AD1g has a portion of the gB protein of CMV that forms the trimeric surface-exposed tip of gB, F34-HAPR-HIVlong has a loop forming portion from influenza that forms the trimeric surface-exposed glycoprotein and 4TVP-1ENV has the loop forming portion from the V1/V2-loop of the gp120 protein of HIV that forms the trimer surface –exposed tip of gp120. 
There is no prior art that describes SAPNs consisting of a multitude of building blocks of formula (Ia) and (Ib) as claimed. Prior and post-filing art teach the peptide chain sequence affects self-assembly of the chain. The prior art teaches many factors influence the self-assembly of peptide nanoparticles, such as the nature of linker region, the length of the coiled coils, and the 1 teach the protein conformation is dependent of point mutation within and nearby the linker region to allow proper self-assembly of SAPNs (see p. 10 of 12, §Conclusion). Doll et al. teach particular amino acid sequences of the linker region has a significant effect of the assembly properties of SAPNs (see p. 10 of 12, §Conclusion). Art filed after the effective filing date the of the claimed teaches lack of the production of the development of a SAPN containing a new protein epitope is indicative of an expression protein of the gene requiring redesign of the gene and expression system. See Karch et al.2, page 10 of 11, 2nd paragraph.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that applicant was in possession of the claimed genus. A “representative number of species” means that the species that are adequately described are representative of the entire genus. See MPEP §2163. The claimed genus of SAPN is very structurally diverse whereas the species reduced to practice are not as diverse. The species share similar characteristics (i.e., derivation of the loop forming portion and SHB). The species described in the specification are not representative of the fully variation of the claimed genus. With the high diversity within the claimed genus, the skilled artisan could not predict peptides sequences that comprise the structure as claimed that form SAPNs from peptide sequences that comprise the structure as claimed that cannot form SAPNs. This is not an issue of enablement because the skilled artisan could use the techniques known in the art and described in the instant disclosure to test and 
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658



/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Doll et al. “Design and optimization of peptide nanoparticles”, Journal of Nanobiotechnology, 2015, pp. 1-12
        2 Karch et al., “Production of E. coli-expressed Self-Assembling Protein Nanoparticles for Vaccines Requiring Trimeric Epitope Presentation”, Journal of Visualized Experiments, 2019 pp. 1-11